                       IN THE UNITED STATES DISTRCIT COURT
                      FOR THE NORTHERN DISTRCT OF ILLINOIS
                                 EASTERN DIVISION


Ryan Johnson,

                      Plaintiff,
                                                                    Case No. 19-cv-01455
                v.

The Board of Trustees of
Northern Illinois University,                                      Judge Rebecca R. Pallmeyer

and David Jadran


                      Defendants.


                                THIRD AMENDED COMPLAINT

Plaintiff Ryan Johnson, by counsel, SPEARMAN LAW, LLC, alleges as follows:


   1. This is a civil action arising under 42 U.S.C. 1983. The jurisdiction of this Court is

       conferred by 28 U.S.C. § 1343 and § 1367.

   2. Plaintiff, Ryan Johnson is a resident of the Northern District of Illinois.

   3. At all times mentioned herein, Defendant Jadran was a police officer of the Northern

       Illinois University Police Department acting within the color of law and within the scope

       of his employment. Plaintiff sues Defendant Jadran in his individual capacity. Plaintiff

       additionally asserts state law claims against the officer for battery.

   4. Defendant, The Board of Trustees of Northern Illinois University is the governing body of

       Northern Illinois University located in DeKalb, Illinois. It employs a force of sworn police

       officers, namely the Northern Illinois Police Department, including Defendant Jadran.
   5. Plaintiff asserts a state law claim against The Board of Trustees of Northern Illinois

        University based on the doctrine of respondent superior for battery. Plaintiff also joins The

        Board of Trustees of Northern Illinois University as the indemnitor of the individual officer

        on Plaintiff’s federal claims.

   6. On March 1, 2017, Plaintiff was on foot in the vicinity of 930 Annie Glidden Road in

        DeKalb, Illinois, 60115, when he was approached by Defendant Jadran.

   7.   Defendant Jadran used excessive and unreasonable force against the Plaintiff without legal

        justification and in violation of his Fourth Amendment Rights.

   8. In particular, Defendant Jadran used his forearm and rammed Plaintiff’s head into a steel

        chained-link fence. Defendant Jadran also grabbed Plaintiff and slammed Plaintiff to the

        ground and proceeded to press his knee down on Plaintiff’s back. Defendant Jadran’s use

        of excessive and unreasonable force caused Plaintiff numerous injuries, including several

        abrasions to his face and multiple teeth factures. Moreover, as a result of Defendant

        Jadran’s actions, the Plaintiff swallowed fragments of his teeth.

   9. Plaintiff was transported to Kishwaukee Hospital where his was treated.

   10. Plaintiff demands trial by jury.



   WHEREFORE, Plaintiff requests that judgment be entered in his favor and against all

defendants as compensatory damages, in an amount to be determined by the trier of fact, and

additionally for an award of punitive damages in an amount to be determined by the trier of fact

against defendants, and attorney’s fees.
Respectfully Submitted,

Ryan Johnson



By: /s/ Kendra D. Spearman
Kendra D. Spearman (ARDC No. 6324689)
Spearman Law, LLC
150 S. Wacker Drive, 24th Floor
Chicago, IL 60606
312.788.2602
kendra@spearmanlaw.com
